Dissenting Opinion of
Dole, J.
It is clear to me that in the authorities referred to in the opinion of the Court, the relation of master and servant was considered to exist between the owners and drivers of the London cabs, purely by virtue of the English statutes. “ I agree that, independently of the Acts of Parliament relating to this subject, the relation between them would be that of bailor and bailee, not that of master and servant. * * * But I think that the provisions of the Acts of Parliament alter what would otherwise be the relation of the proprietor and the driver, and for the protection of the public produce the result that, as regards mischief done by the driver, who is selected by the proprietor, the relation of master and servant so far exists as to render the proprietor responsible for the acts of the driver.” Venables vs. Smith, 2 L. R. Q. B., 282. This is supported by Powles vs. Hider, 6 E. & B., 208, the authority quoted in the opinion of the Court, and by Fowler vs. Lock, 7 L. R. C. P., 272. The latter authority, indeed, which was an action brought by the driver of a cab against the owner for damages for furnishing with the cab an unruly horse which injured the plaintiff, goes further and somewhat weakens the force of Powles vs. Hider. The majority of the Court in Fowler vs. Lock decided that as between the owner and driver of the cab, the relation was not that of master and servant, but that of bailor and bailee; and Judge Wilde, who dissented from his associates, said: “In deciding this case against the defendant, we should seem directly to overrule the reasoning of the Court of Queen’s Bench,” (in Powles vs. Hider.)
We have then to find in our statutes enactments which, like the English Acts, create the relation of master and servant between a hack-owner and driver, as regards mischief done by the driver to the public in the prosecution of his work as driver, before we can hold the defendant in this cause responsible to *173the plaintiff for the injury complained of. As our law library does not contain the English laws referred to, we are left to find them so far as is possible in the authorities quoted.
Statute 1 and 2, W. IV., c. 22, § 6, prohibits any person from keeping, using or letting to hire any hackney carriage within the metropolis Avithout a license. Section 20 Id., requires that a plate shall be affixed to the carriage on “ Avhich there shall be painted in letters and figures of black upon a Avhite ground the Christian name and surname of the proprietor, or of one of the proprietors of such hackney carriage.”
Statute 6 and 7, Viet., c. 86, § 10, prohibits any person from acting as driver of a hackney carriage without a license. Section 21 Id. requires that before the proprietor of a hackney carriage permits a licensed driver to take it out, he “ shall require to be delivered to him, and shall retain in his possession, the license of such driver or conductor while such driver or conductor shall remain in his service.” Section 28 Id. makes the proprietor liable to a penalty for the misconduct of the driver; and Section 35 Id. compels the proprietor, when required, to produce the driver, and on failure to do so makes him liable to pay— exactly what does not appear. Sections 23, 24 and 27 Id. are referred to in Powles vs. Hider as further authority for the position taken in that cause, but their substance is not given.
The Hawaiian statutes forbid the owner of a vehicle “ to hire or allow the same to ply for hire within the District of Honolulu” ivithout a hack license, and makes anyone in charge of the vehicle at the time the offense is committed liable as owner. They also require that all drivers of licensed hacks shall be themselves licensed; that the owner of such licensed hack “ shall continually exhibit in a conspicuous place - (presumably on the hack itself) the number of the license;” and provide for the issue of special drivers’ licenses upon the application of hack owners, which “ shall be used only and be valid so long as the person receiving the same shall remain in the employ of and drive for the person or persons making the application” therefor.
The hack regulations enacted by the Minister of the Interior, which by the statute have the force of law, contain nothing *174that throws any light on this question, except, perhaps, the 28th section, which is as follows: “ Any licensed vehicle, horse or harness found in service at any time in an unsuitable or unsafe condition for performing the duties of common carrier, will render the owner or driver, or both, liable to arrest and prosecution.”
There is nothing in the Hawaiian statutes which corresponds to the English requirement that the owner of the hack shall obtain and hold the license of anyone driving the same, or to the one which makes the owner liable to a penalty for the misconduct of the driver, or to the one which compels the owner, when required, to produce the driver or become himself liable; but perhaps the most important difference of all is the absence • in the Hawaiian law of the English regulation that every hack proprietor shall affix, with great distinctness, his “christian name and surname” to the hack. Our regulations merely provide that the number of the hack license shall be exhibited on a conspicuous part thereof, which circumstance cannot, under the reasoning of Powles vs. Hider, answer for the proprietor’s “ Christian name and surname.” That authority says, “ the cab in question when hired by the plaintiff had upon it a plate with the name and surname of the' defendant as the proprietor. The proprietor who applies for and accepts a license to which this condition is annexed, and employs his cab under it, must be considered to hold himself out to the world as the proprietor, and he must incur the liabilities of proprietor to all who use the cab with the authority of the driver in the ordinary course of dealing. If the proprietor does not drive it himself, he declares that the driver is his servant.” This is an argument which cannot be made where merely a number is affixed to the hack. This circumstance of the requirement that the owner’s name shall be placed on the hack appears to be the leading feature, of the English statutes bearing on the question, and in the authorities referred to is the main ground upon which the decisions were reached.
Our statute, on the other hand, besides the absence of the English provisions which support the theory that the driver, is *175the servant of the owner under the circumstances given, distinctly enacts, as noticed above, that anyone in charge of an unlicensed vehicle plying for hire, which of course means the driver, is to be regarded as the owner for the purposes of the law and is made liable for the penalty; and the hack regulations make the driver equally liable with the owner for using a licensed hack in an unsafe condition.
A. P. Peterson, for plaintiff.
F. M. Hatch, for defendant.
It is true that our statute, providing for the issue of special licenses to drivers upon the application of hack owners, refers to such drivers as being in the employ of and driving for the owners; but these words standing alone, without other enactments implying the relationship of master and servant, are not sufficient, in my mind, to support the theory of law claimed by the plaintiff, especially as they are only used incidentally to limit the extent of such licenses.
It therefore seems to me that the authorities relied on in the opinion of the Court are not applicable to the issue in this case under our statutes, which diverge so radically from the English statutes upon those very points under which the decisions referred to were rendered.
For the foregoing reasons I am unable to agree with the decision of the majority of the Court, and am of the opinion that the judgment appealed from should be reversed.